Name: Commission Regulation (EEC) No 267/87 of 28 January 1987 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 1 . 87 Official Journal of the European Communities No L 26/33 COMMISSION REGULATION (EEC) No 267/87 of 28 January 1987 fixing the export refunds on poultrymeat the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas Commission Regulation (EEC) No 634/86 of 28 February 1986 laying down specific rules on export refunds in the poultrymeat sector following the accession of Portugal and amending Regulation (EEC) No 189/86 (*) established the principle that no Community refund should be granted on poultrymeat products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultry meat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in HAS ADOPTED THIS REGULATION : Article 1 1 . The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex herero. 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. 3 . The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal . Article 2 This Regulation shall enter into force on 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 133, 21 . 5. 1986, p. 39 . 3) OJ No L 282, 1 . 11 . 1975, p. 90. (4) OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 60, 1 . 3 . 1986, p . 15 . No L 26/34 Official Journal of the European Communities 29. 1 . 87 ANNEX to the Commission Regulation of 28 January 1987 fixing the export refunds on poultrymeat CCT heading No Description Refund I ECU/100 units 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese 8,40 II. Other 43 ECU/100 kg \ B. Other : I. Fowls 24,00 02.02 Dead poultry (that is to say fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : For all exports except to the United States of America : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as *83 % chickens' 37,00 \ b) Plucked and drawn, without heads and feet but withhearts, livers and gizzards, known as '70 % chickens' 37,00 c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 37,00 II. Ducks : I a) Plucked, bled, not drawn or gutted with heads andfeet, known as '85 % ducks' 55,00 \ b) Plucked and drawn without heads and feet, withhearts, livers and gizzards known as '70 % ducks' 55,00 \ c) Plucked and drawn without heads and feet, withouthearts, livers and gizzards, known as '63 % ducks' 55,00 l IV. Turkeys : a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 37,00 I b) Plucked and drawn, without heads and feet andwithout necks, hearts, livers and gizzards, known as'73 % turkeys' 37,00 29 . 1 . 87 No L 26/35Official Journal of the European Communities CCT heading No Description Refund ECU/100 kg 02.02 (cont'd) B. Poultry cuts (excluding offals) : 1 . Boned or boneless : b) Of turkeys :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,7 and in the proportion of fat content : protein not exceeding 1,5 (') 40,00  Other 0,00  Other 74,00 c) Of other poultry :  Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,7 and in the proportion of fat content : protein not exceeding 1,5 (') 40,00  Other 0,00  Other 74,00 l II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 43,00 2. Of ducks 55,00 4. Of turkeys 38,00 b) Whole wings, with or without tips 31,00 d) Breasts and cuts of breasts : 2. Of turkeys 58,00 3. Of other poultry 58,00 \ e) Legs and cuts of legs : 2. Of turkeys aa) Drumsticks and cuts of drumsticks 30,00 bb) Other 53,00 3. Of other poultry 55,00 ex g) Other : turkey wingcuts comprising either the humerus or the radius and/or ulna, without the wing tip 31,00 16.02 Other prepared or preserved meat or meat offal : For all exports except to the United States of America : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (2) No L 26/36 Official Journal of the European Communities 29. 1 . 87 CCT heading No Description Refund 16.02 (cont'd) 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : ex bb) Other : Fowls, whole ; cuts thereof (excluding offals) as described under subheadings 02.02 B I c) (excluding homogenized meat, including mechanically recovered meat), 02.02 B II a) 1 , 02.02 B II d) 3 and 02.02 Bile) 3 . 29,00 (') Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organiza ­ tion for Standardization) methods as set out below : Water : ISO 1442-1973 Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25 Fat : ISO 1443-1973. 0) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded.